Citation Nr: 0525036	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-11 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of educational assistance benefits in 
the amount of $141.11, was properly created.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel











INTRODUCTION

The veteran had active military service from May 1992 to May 
1996.   

One of the matters the Board of Veterans Appeals (Board) must 
address is which issue or issues are properly before it at 
this time.  Under 38 U.S.C.A. § 7105(a) (2004), an appeal to 
the Board must be initiated by a notice of disagreement (NOD) 
and completed by a substantive appeal after a statement of 
the case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the agency of original jurisdiction, the veteran must express 
timely disagreement with the decision, the agency of original 
jurisdiction must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.203 (2004).

This matter arises from May and July 2003 decisions rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which reduced the veteran's 
benefits effective March 18, 2003, and effective March 19, 
2003, respectively.  In February 2004, the veteran submitted 
an NOD and stated that he wished to express his disagreement 
with the "VA claim that [he] was overpaid for education 
benefits."  The RO accepted this statement as an NOD 
regarding the validity of the educational assistance benefit 
debt.  Waiver of the debt was not considered by this RO 
within the SOC issued in March 2004.  The veteran submitted a 
timely substantive appeal in March 2004.  In the veteran's 
substantive appeal, the veteran indicated that he wanted the 
VA to return his Income Tax Refund in the amount of 
$1,057.80, which had been paid to VA to reduce his original 
debt of $1,543.91, and dismiss all other charges and debt.  

The Board must find that the sole issue before the 
undersigned at this time is the validity of the debt.  
Whether this debt should be waived under 38 U.S.C.A. § 5302 
(West 2002) has not been addressed by the VA though the RO's 
Committee on Waivers and Compromises or addressed within the 
SOC.  Consequently, the Board may not unilaterally take 
jurisdiction of this claim.  Based on the veteran's March 
2004 substantive appeal, it is clear that the veteran is 
seeking a waiver under 38 U.S.C.A. § 5302 (West 2002).  
Consequently, the RO, though the Committee on Waivers and 
Compromises, is asked to adjudicate this claim as promptly as 
possible.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The veteran contends, in essence, that he is entitled to 
payment of Chapter 30 educational benefits for the period of 
time from March 1, 2003 to May 23, 2003.  The veteran states 
that during that period of time, he attended a "Math 60" 
course.  He indicates that although he failed the course, he 
has since re-enrolled and was doing much better.  In support 
of his contentions, the veteran submitted a copy of a "Math 
60 Spring 2003" examination, which he had completed, and 
printouts of electronic mail communications between himself 
and the "Math 60" instructor, dated on March 12, 2003, and 
April 9 and 10, 2003.  In the March 12, 2003 electronic mail 
communication, the veteran's "Math 60" instructor notified 
the veteran that the class for March 12, 2003, was cancelled 
due to illness.  By the April 9, 2003 electronic mail 
communication, the veteran notified the instructor that he 
would not be able to attend class that night.  The veteran 
also requested whether he could take a test during the next 
class meeting.  In the April 10, 2003 response from the 
instructor, the instructor stated that that would "be 
fine."  The instructor also reminded the veteran that spring 
break was the following week.  

By an Adjustment Change-In-Student-Status Certification, 
dated on May 9, 2003, a certifying official from Palomar 
College in San Marcos, California, noted that the veteran's 
original enrollment began on January 21, 2003 and ended on 
May 23, 2003.  During that period of time, the veteran was 
receiving nine credit hours and three "IS/TV" hours.  
However, according to the certifying official, the veteran's 
reduction after drop-add period showed that he reduced his 
credit hours from nine to four hours, effective from March 
18, 2003; his "IS/TV" hours remained unchanged at three 
hours.  In addition, by an Adjustment Change-In-Student-
Status Certification, dated on July 7, 2003, a certifying 
official from Palomar College noted that effective March 19, 
2003, the veteran reduced his credit hours from four to zero 
hours; his "IS/TV" hours remained unchanged at three hours.  

In the March 2004 SOC, the RO noted that on March 31, 2003, 
the veteran was paid $900.00 for the month of March; on April 
30, 2003, the veteran was paid $900.00 for the month of 
April; and on May 23, 2003, $345.00 was awarded for the month 
of May.  According to the RO, the total amount of benefits 
awarded for the period of time from March 1, 2003 to May 23, 
2003, was $2,145.00.  The RO indicated that on May 9, 2003, 
the veteran's school reported that he had reduced to half 
time, with last date of attendance for three credit hours on 
March 18, 2003.  On May 12, 2003, the RO reduced the 
veteran's benefits to $450.00 per month, effective from March 
18, 2003.  According to the RO, on July 7, 2003, the 
veteran's school reported that he had reduced to one-quarter 
time, with last date of attendance for three credit hours on 
March 19, 2003.  On July 11, 2003, the RO reduced the 
veteran's benefits to $35.12 per month, effective from March 
19, 2003.  The RO noted that an audit of the veteran's record 
showed that he was due $601.09 for the period of time from 
March 1, 2003 to May 23, 2003.  According to the RO, the 
reductions created a total overpayment of $1,543.91.  On May 
23, 2003, $345.00 was withheld from the veteran's benefits 
and a check for $1,057.80 was received on February 20, 2004, 
reducing the veteran's present debt to $141.11.  In the March 
2004 SOC, the RO noted that on February 23, 2004, the RO had 
contacted Palomar College and they had confirmed the 
veteran's last dates of attendance.   

In April 2004, the RO issued a supplemental statement of the 
case in which the RO noted that on April 13, 2004, they had 
confirmed the veteran's last dates of attendance with Palomar 
College.  In this regard, the RO stated that Palomar College 
confirmed that the veteran had reduced to half time, with 
last date of attendance for five credit hours on March 18, 
2003, and that the veteran had also reduced to one-quarter 
time, with last date of attendance for three credit hours on 
March 19, 2003.  However, the Board notes that there is no 
written document of record from Palomar College certifying 
the aforementioned credit hours.  In addition, there are 
discrepancies in the evidence of record regarding the 
veteran's credit hours for the period of time from March 1, 
2003, to May 23, 2003.  In the May 2003 Adjustment Change-In-
Status Certification, a certifying official from Palomar 
College noted that effective March 18, 2003, the veteran 
reduced his credit hours from nine to four hours; his 
"IS/TV" hours remained unchanged at three hours.  However, 
in the March 2004 SOC, the RO noted that in May 2003, the 
veteran's school reported that he had reduced to half time, 
with last date of attendance for three credit hours on March 
18, 2003.  Moreover, in the April 2004 SSOC, the RO noted 
that according to Palomar College, the veteran had reduced to 
half time, with last date of attendance for five credit hours 
on March 18, 2003.  The Board further notes that although the 
evidence of record appears to show that effective March 19, 
2003, the veteran reduced his credit hours to three credit 
hours, the evidence of record also reflects that the veteran 
continued to take his "Math 60" class, from March to May 
2003, and it is unclear as to how many credit hours, if any, 
the veteran received for that class.  Therefore, in light of 
the above, the Board finds that further development is in 
order prior to the appellate disposition of this case. 

Additionally, in statements dated in October 2002 and 
November 2002, the appellant expressed disagreement with a 
letter from the RO dated in September 2002 that found an 
overpayment of education benefits in the amount of $660.00 on 
March 15, 2002, June 24, 2002, and August 24, 2002.  There is 
nothing in the education folder to indicate that this issue 
was resolved to the appellant's satisfaction or that an SOC 
had been issued.  See 38 U.S.C.A. § 7105(a).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must associate documentation 
that the claim regarding an overpayment 
of education benefits in the $660.00 in 
2002 has been resolved to the appellant's 
satisfaction or associate the SOC in 
response to the NOD filed to that action, 
as well as any subsequent documents filed 
in conjunction with the appeal initiated 
in October 2002.  If the claim was not 
resolved to the appellant's satisfaction 
and an SOC has not yet been issued, 
appropriate action, including the 
issuance of an SOC and notification of 
appellate rights on this issue is 
necessary.  38 C.F.R. § 19.26 (2004).  
The appellant is reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
September 2002 decision must be filed.  
38 C.F.R. § 20.202.  

2.  The Palomar College should be 
contacted and requested to furnish 
official documentation reflecting the 
credit hours that the veteran received 
from March 1, 2003, to May 23, 2003.  The 
Palomar College should also be asked to 
provide the specific courses taken by the 
veteran during the aforementioned period 
of time, and the credit hours and grades, 
if any, that he received for each course.  

3.  When the above development has been 
completed, the RO should readjudicate the 
claim.  If such action does not grant the 
benefit claimed, the RO should provide 
the veteran a supplemental statement of 
the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board for appellate review.   

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



